DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sai (U.S. Patent No. 5825804) in view of LeBlanc et al. (U.S. Publication No. 20140097848).
Regarding claim 1, Sai teaches a distributed sensing system, comprising: an electromagnetic (EM) waveguide (Abstract, “optical fiber”); a distributed sensing interrogator (Fig.9, 3) coupled to the EM waveguide (Fig.9, 1); and a processor 
Sai is silent about the distributed sensing system is a distributed acoustic sensing system, the interrogator is an acoustic interrogator and the interrogation signal is an acoustic interrogation signal including an acoustic interrogation pulse.
LeBlanc teaches the distributed sensing system is a distributed acoustic sensing system, the interrogator is an acoustic interrogator and the interrogation signal is an acoustic interrogation signal including an acoustic interrogation pulse (Abstract, paragraphs 22-23 and paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Sai’s distribution measuring system to measure distributed acoustic signal because it would indicate stress at along Sai’s optical fiber as taught by LeBlanc.
Regarding claim 2, Sai teaches wherein the distributed sensing interrogator comprises: a transmitter coupled to the EM waveguide and configured to generate the interrogation pulse through the EM waveguide; and a receiver coupled to the EM waveguide and responsive to backscattered EM waves propagating through the EM waveguide (Column 7, lines 50-58).
Regarding claim 3, Sai teaches wherein the processor is further configured to transform both the return signal and the interrogation signal into the frequency domain (Column 2, lines 32-67).

Regarding claim 5, Sai teaches wherein the processor is further configured to determine a frequency response with respect to the return signal and the interrogation signal (Column 2, lines 32-67, in equation 3, H(ω) is the frequency response).
Regarding claim 6, Sai teaches wherein the processor is further configured to: determine a reflection signal in the time-domain using the frequency response; and determine the spatial location associated with the reflection using the reflection signal (Abstract).
Regarding claim 7, Sai teaches wherein the processor is further configured to: determine a product of the frequency response and a pulse in the frequency domain (Column 2, lines 32-67, a product of the frequency response H(ω) and a pulse P(ω)); transform the product into a reflection signal in the time-domain (Column 2, lines 32-67, deconvolution of the measured backscattered light signal g(t) with respect to the incident light pulse P(t)); and determine the spatial location associated with the reflection using the reflection signal in the time-domain (Abstract and column 8, lines 5-14).
Regarding claim 8, the combination of Sai and LeBlanc teaches all the features of claim 1 as outlined above, LeBlanc further teaches wherein the EM waveguide includes a fiber optic cable and is locatable in a well, and the distributed acoustic sensing interrogator is configured to monitor the well (Paragraphs 22-23).


Regarding claim 11, Sai teaches a method of determining a spatial location associated with a reflection produced along an electromagnetic (EM) waveguide in a distributed sensing system, comprising: generating a return signal from the reflection with a distributed sensing interrogator coupled to the EM waveguide; and determining the spatial location associated with the reflection using the return signal (Column 8, lines 5-14) and an interrogation signal including an interrogation pulse (Column 7, lines 50-58).
Sai is silent about the distributed sensing system is a distributed acoustic sensing system, the interrogator is an acoustic interrogator and the interrogation signal is an acoustic interrogation signal including an acoustic interrogation pulse.
LeBlanc teaches the distributed sensing system is a distributed acoustic sensing system, the interrogator is an acoustic interrogator and the interrogation signal is an acoustic interrogation signal including an acoustic interrogation pulse (Abstract, paragraphs 22-23 and paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Sai’s distribution measuring system to measure distributed acoustic signal because it would indicate stress at along Sai’s optical fiber as taught by LeBlanc.

Regarding claim 13, Sai teaches wherein determining the spatial location further comprises determining a frequency response with respect to the return signal and the interrogation signal (Column 2, lines 32-67, in equation 3, H(ω) is the frequency response).
Regarding claim 14, Sai teaches wherein determining the spatial location further comprises deconvolving the return signal with the interrogation signal in the time domain (Column 2, lines 32-67).
Regarding claim 15, Sai teaches wherein determining the spatial location further comprises: determining a reflection signal in the time-domain using the frequency response; and determining the spatial location associated with the reflection using the reflection signal (Abstract).
Regarding claim 16, Sai teaches wherein determining the spatial location further comprises: determining a product of the frequency response and a pulse in the frequency domain (Column 2, lines 32-67, a product of the frequency response H(ω) and a pulse P(ω)); transforming the product into a reflection signal in the time-domain (Column 2, lines 32-67, deconvolution of the measured backscattered light signal g(t) with respect to the incident light pulse P(t)); and determining the spatial location associated with the reflection using the reflection signal (Abstract and column 8, lines 5-14).

Regarding claim 18, Sai teaches wherein the spatial location associated with the reflection includes a distance from a reference point to a location on the EM waveguide (Abstract and column 8, lines 5-14).
Regarding claim 19, Sai teaches a distributed sensing interrogator, comprising: a transmitter configured to generate an interrogation pulse through an EM waveguide; a receiver responsive to backscattered EM waves propagating through the EM waveguide; and a processor configured to determine a spatial location associated with a reflection produced along the EM waveguide using a return signal generated from the reflection by the receiver and an interrogation signal including the interrogation pulse (Abstract, column 8, lines 5-14 and column 7, lines 50-58).
Sai is silent about the distributed sensing system is a distributed acoustic sensing system and the interrogation signal is an acoustic interrogation signal including an acoustic interrogation pulse.
LeBlanc teaches the distributed sensing system is a distributed acoustic sensing system and the interrogation signal is an acoustic interrogation signal including an acoustic interrogation pulse (Abstract, paragraphs 22-23 and paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Sai’s distribution measuring system to 
Regarding claim 20, Sai teaches wherein the processor is further configured to: determine a frequency response with respect to the return signal and the interrogation signal (Column 2, lines 32-67, in equation 3, H(ω) is the frequency response); determine a reflection signal in the time-domain using the frequency response; and determine the spatial location associated with the reflection using the reflection signal (Abstract).
Regarding claim 21, the combination of Sai and LeBlanc teaches all the features of claim 19 as outlined above, LeBlanc further teaches wherein the distributed acoustic sensing interrogator is configured to couple to the EM waveguide locatable in a well and monitor the well (Paragraphs 22-23).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sai (U.S. Patent No. 5825804) in view of LeBlanc et al. (U.S. Publication No. 20140097848) and Crickmore et al. (U.S. Publication No. 20080277568).
Regarding claim 10, the combination of Sai and LeBlanc teaches all the features of claim 1 as outlined above, the combination of Sai and LeBlanc is silent about wherein the return signal comprises a superposition of a backscattered signal and the backscattered signal delayed by an amount of time, and the interrogation signal comprises a superposition of the interrogation pulse and the interrogation pulse delayed by the amount of time.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a pair of interrogation pulses in Sai’s device because it would increase spatial resolution of Sai’s device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.